ON REHEARING.
Per CURIAM.
— In his petition for a rehearing, the appellant contends that the court erred in its construction of section 4303 of the Revised Statutes, and that the matter therein stated parenthetically need not be stated in the affidavit; the same being directory, and not mandatory. This contention, if recognized and given force, would make it unnecessary to state *570the amount of the debt owing to the plaintiff in an attachment proceeding. Ho such result was contemplated. The statute contemplated that the matter stated parenthetically should be stated in the affidavit for attachment, viz., the amount of the debt due to plaintiff over and above all legal setoffs or counterclaims. It would not be consistent to hold that the plaintiff must state a portion of the parenthetical matter, and not all of it. And it is apparent that the statute contemplated that the amount of the indebtedness should be stated in the affidavit; hence we must hold to the ruling already announced in this ease —-that it must state the indebtedness over and above all legal setoffs or counterclaims.
The hearing asked is denied.